        Case 3:20-cv-02194-RS Document 18 Filed 04/21/20 Page 1 of 6




 1 Livia Kiser (SBN 285411)
     lkiser@kslaw.com
 2 KING & SPALDING LLP
     633 West Fifth Street
 3 Suite 1600
     Los Angeles, CA 90071
 4 (213) 443 4355 (T)
     (213) 443 4310 (F)
 5
     Attorneys for Defendant
 6 GENERAL MOTORS LLC
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
     RICHARD BARRINGTON, individually, and       Case No. 3:20-cv-02194-RS
10 on behalf of a class of similarly situated
     individuals,                                JOINT STIPULATION AND
11                                               ORDER SEEKING LEAVE FOR
                    Plaintiff,                   PLAINTIFF TO FILE AN AMENDED
12                                               COMPLAINT AND FOR AN ORDER
            vs.                                  CHANGING TIME PURSUANT TO L.R.
13                                               6-2
     GENERAL MOTORS LLC, a Delaware
14 limited liability company,                    Complaint Served: April 6, 2020
                                                 Current Response Deadline: April 27, 2020
15                  Defendant.                   Proposed Am. Complaint Deadline: May 8,
                                                 2020
16
                                                 Class Action
17
18
19
20
21
22
23
24
25
26
27
28

               JOINT STIPULATION AND [PROPOSED] ORDER - CASE NO. 3:20-CV-02194-RS
          Case 3:20-cv-02194-RS Document 18 Filed 04/21/20 Page 2 of 6




 1            Plaintiff Richard Barrington and Defendant General Motors LLC (collectively, the

 2 “Parties”), by and through counsel and pursuant to L.R. 6-2 and other applicable rules and
 3 laws, hereby submit this Joint Stipulation Seeking Leave for Plaintiff to File an Amended
 4 Complaint and for an Order Changing Time:
 5            1.       The United States, including the State of California, continues to grapple with the

 6 impact of the coronavirus (COVID-19) pandemic and public health crisis. Among other things,
 7 on March 19, 2020, Governor Gavin Newsom issued a “stay at home” order for all California
 8 residents (see https://www.gov.ca.gov/wp-content/uploads/2020/03/EO-N-33-20-COVID-19-
 9 HEALTH-ORDER-03.19.2020-002.pdf), and on March 27, 2020, President Donald Trump
10 invoked the Defense Production Act of 1950 with respect to General Motors Company1 (see
11 https://www.whitehouse.gov/presidential-actions/memorandum-order-defense-production-act-
12 regarding-general-motors-company/).
13            2.       On March 31, 2020, Plaintiff filed his Complaint (ECF No. 1).

14            3.       The Complaint is 150 paragraphs long, seeks certification of a nationwide class

15 and/or three alternative sub-classes, and asserts seven different causes of action (ECF No. 1).
16            4.       On April 1, 2020, this action was set for an initial Case Management Conference

17 on June 25, 2020 (ECF No. 6).
18            5.       Plaintiff served his Complaint on Defendant on April 6, 2020 (ECF No. 11).

19            6.       Due to the complexity of the issues raised by Plaintiff’s Complaint, and in light of

20 the COVID-19 pandemic and its impact on Defendant’s operations, counsel for Defendant
21 requested additional time to respond to the Complaint.
22            7.       Counsel for Plaintiff subsequently informed counsel for Defendant that Plaintiff

23 intends to file an Amended Complaint. Plaintiff requested until May 8, 2020 to file such
24 Amended Complaint (which Defendant does not oppose). The Parties further agreed to request
25 an extension of deadlines such that Defendant’s response to the Amended Complaint shall be due
26 no later than June 22, 2020 and, if Defendant responds by filing a motion to dismiss, Plaintiff’s
27
28   1   General Motors LLC is an indirect subsidiary of General Motors Company.
                                                        1
                   JOINT STIPULATION AND [PROPOSED] ORDER - CASE NO. 3:20-CV-02194-RS
        Case 3:20-cv-02194-RS Document 18 Filed 04/21/20 Page 3 of 6




 1 Response shall be due no later than July 20, 2020 and Defendant’s Reply shall be due no later
 2 than August 14, 2020.
 3           8.       On April 14, 2020, this action was reassigned to the Honorable Richard Seeborg,

 4 and the Clerk set a new date of July 16, 2020 for the Initial Case Management Conference, with
 5 the Joint Case Management Conference Statement due July 9, 2020 (ECF Nos. 9 & 10).
 6           9.       The Parties agree that good cause exists for Plaintiff to file an Amended

 7 Complaint and for the Parties to have additional time to file their respective responsive pleadings
 8 considering the impact of the COVID-19 pandemic and the complexities of the arguments that
 9 may be presented by a Motion to Dismiss.
10           10.      The Parties further note that the Initial Case Management Conference is currently

11 scheduled for July 16, 2020, which is prior to the proposed due date for completion of briefing of
12 Defendant’s Motion to Dismiss. The Parties defer to the Court to decide whether the Initial Case
13 Management Conference should be reset to a date that is after the completion of briefing for
14 Defendant’s Motion to Dismiss.
15           11.      Because no case schedule has been set, the proposed time modifications would

16 not have any impact on the scheduling in this case except, in the Court’s discretion, the Initial
17 Case Management Conference. This Stipulation is made in the interest of justice, not to delay the
18 proceedings, and will not prejudice any party.
19           WHEREFORE, THE PARTIES HEREBY STIPULATE AND REQUEST that the Court

20 enter the following Order:
21           1)       Plaintiff’s Amended Complaint shall be due no later than May 8, 2020.

22           2)       Defendant’s response to the Amended Complaint shall be due no later than June

23 22, 2020.
24           3)       If Defendant responds to the Amended Complaint by filing a Motion to Dismiss,

25 Plaintiff’s Response to the Motion to Dismiss shall be due no later than July 20, 2020.
26           4)       Defendant’s Reply in Support of any Motion to Dismiss shall be due no later than

27 August 14, 2020.
28
                                                       2
                  JOINT STIPULATION AND [PROPOSED] ORDER - CASE NO. 3:20-CV-02194-RS
       Case 3:20-cv-02194-RS Document 18 Filed 04/21/20 Page 4 of 6




 1         5)       The Initial Case Management Conference previously set for July 16, 2020 is

 2 continued to August 20, 2020 at 10:00 AM in Courtroom 3, 17th Floor, San Francisco. Case
 3 Management Statement due by August 13, 2020.
 4
 5
 6 DATED: April 21, 2020                                CAPSTONE LAW APC
 7                                       By: /s/ Steven R. Weinmann
                                         Steven R. Weinmann (SBN 190956)
 8 IT IS SO STIPULATED AND RESPECTFULLY REQUESTED.
                                         Tarek H. Zohdy (SBN 247775)
                                         Cody R. Padgett (SBN 275553)
 9                                       Trisha K. Monesi (SBN 303512)
10
                                                        Attorneys for Plaintiff
11
12 DATED: April 21, 2020                                KING & SPALDING LLP
13                                                      By: /s/ Livia Kiser
                                                        Livia Kiser (SBN 285411)
14
15                                                      Attorneys for Defendant
                                                        General Motors LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                JOINT STIPULATION AND [PROPOSED] ORDER - CASE NO. 3:20-CV-02194-RS
        Case 3:20-cv-02194-RS Document 18 Filed 04/21/20 Page 5 of 6




                                      SIGNATURE ATTESTATION
 1
            I am the ECF User whose identification and password are being used to file the foregoing
 2
     Stipulation Order. In compliance with Civil Local Rule 5.1, I hereby attest that all of the signatories
 3
     have concurred in this filing.
 4
 5
            Executed on April 21, 2020, at Chicago, Illinois.
 6
 7                                                    By: /s/ Livia M. Kiser
                                                         Livia M. Kiser
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       4
               JOINT STIPULATION AND [PROPOSED] ORDER - CASE NO. 3:20-CV-02194-RS
      Case 3:20-cv-02194-RS Document 18 Filed 04/21/20 Page 6 of 6




 1                                  [PROPOSED] ORDER

 2       PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3
 4
     DATED:    April 21, 2020
 5                                                HONORABLE RICHARD SEEBORG
 6                                                UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              5
              JOINT STIPULATION AND [PROPOSED] ORDER - CASE NO. 3:20-CV-02194-RS
